                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-cr-00434-JSW-1
                                                          Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     EDWARD JACKSON,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned case is currently scheduled for a sentencing on March 31, 2020. The

                                  14   parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not continue this

                                  15   matter to May 5, 2020, or later, for the reasons articulated in General Order 72 regarding the

                                  16   COVID-19 outbreak. For those same reasons, the parties are further HEREBY ORDERED TO

                                  17   SHOW CAUSE why the Court should not specifically find that due to the effect of the public

                                  18   health recommendations described in General Order 72 on the availability of counsel and court

                                  19   staff to be present in the courtroom, the ends of justice served by ordering the continuance

                                  20   outweigh the interest of the public and the defendant’s right to a speedy trial pursuant to 18 U.S.C.

                                  21   § 3161(h)(7)(A).

                                  22          The parties’ responses to this Order to Show Cause shall be due by 1:00 p.m. on Monday,

                                  23   March 23, 2020, and the Court urges the parties to submit a joint response. If the parties can agree

                                  24   to continue the matter, a stipulation will suffice as a response.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 19, 2020

                                  27                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  28                                                     United States District Judge
